 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
                                                                Case No.: 2:20-cv-00326-JAD-VCF
 4 ELIJAH L. PALMER, et al.,
 5                      Plaintiff                                    Order Dismissing Action
 6 v.
 7 LAS VEGAS METROPOLITAN POLICE
   DEPARTMENT, et al.,
 8
              Defendants
 9
10             Plaintiff Jeff Kerr brings this civil-rights case under § 1983 for events he alleges occurred
                                                                      1
11 during his incarceration at Clark County Detention Center (“CCDC”). On February 13, 2020,
12 the Court directed Plaintiff Kerr to file an amended complaint and a fully completed application
                                                           2
13 to proceed in forma pauperis or pay the $400 filing fee. The Court expressly warned him that
14 his failure to file an amended complaint and a complete application to proceed in forma pauperis
15 or pay the filing fee within 30 days from the date of that order would result in the dismissal of
             3
16 this case. The deadline has passed, and Plaintiff Kerr has not responded to the Court’s order.
17             District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 4
18 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
19 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
                                                                        5
20 failure to obey a court order, or failure to comply with local rules. In determining whether to
21
22   1
         ECF No. 2 (complaint).
23   2
         ECF No. 1 (order).
24
     3
         Id.
25
     4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
26
     5
27   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
28 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
                                                    1
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives.6
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action.7 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement.8 Plaintiff Kerr was warned that
13 his case would be dismissed if he failed to file an amended complaint and submit a completed
14 application within 30 days, or pay the filing fee.6 So, Plaintiff Kerr had adequate warning that his
15 failure to file an amended complaint and submit a completed application or pay the filing fee
16 would result in this case’s dismissal.
17
18
19
20 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
21 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
22
     6
23    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
24
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
25
     8
26       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     6
27       ECF No. 1 (order).

28
                                                        2
 1          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
 2 prejudice based on Plaintiff Kerr’s failure to file an amended complaint and submit a completed
 3 application or pay the filing fee in compliance with this Court’s February 13, 2020, order; and
 4          The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
 5 CASE.
 6          Dated: March 30, 2020.
                                                        ________________________________
 7                                                      U.S. District Judge Jennifer A. Dorsey
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
